Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications filed 07/20/2021.
Priority
This application, filed 12/12/2013, Publication No. US 2014/0093909 A1, is a divisional application of U.S. Application Serial No. 11/233,496, filed 09/22/2005, now U.S. patent 8,617,895, issued 12/31/2013; which claims the benefit of U.S. Application Serial No. 60/612,391, filed 09/23/2004.
Status of Claims
Claims 24, 27, 28, 32, 33, 40-42 and 49-58 are currently pending.  Claims 24, 49 and 50 have been amended; Claims 38 and 39 have been cancelled; and new Claim 54 has been added, as set forth in Applicant’s amendment filed 01/22/2020.  Claims 49 and 50 have been amended, as set forth in Applicant’s amendment filed 07/31/2020.  Claims 24, 27, 40, 49, 50 and 51 have been amended; Claim 30 has been canceled; and Claims 55-58 have been added, as set forth in Applicant’s amendment filed 07/20/2021.  Claims 24, 27, 28, 32, 33, 40-42 and 49-58 are examined.  
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejection of Claims 24, 27, 28, 30, 32, 33, 40-42 and 49-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment of the claims and argument.
II.	The rejection of Claims 24, 27, 28, 30, 32, 40-42, 49-52 and 54 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hattori, US Patent 6,881,448, issued 04/19/2005 from US Patent application 09/705,027, filed 11/02/2000, is withdrawn in view of Applicant’s amendment of the claims and argument.
III.	The rejection of Claims 24, 27, 28, 30, 40-42 and 49-53 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005, filed 07/09/2004, which claims benefit of US provisional application 60/485,381, filed 07/09/2003, is withdrawn in view of Applicant’s amendment of the claims and argument.
IV.	The rejection of Claims 32 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005, in view of Weber et al., US 2005/0208100, published 09/22/2005, filed 03/19/2004, is withdrawn in view of Applicant’s amendment of the claims and argument.
V.	The rejection of Claim 54 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouvrette et al., US 2005/0153071, published 07/14/2005, in view of Seyfert et al., “Adhesion of leucocytes to microscope slides as influenced by electrostatic interaction,” Biomaterials, 1995, vol. 16, No 3, pp. 201-207, is withdrawn in view of Applicant’s amendment of the claim and argument.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 24, 27, 41, 42, 49-51 and 53-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
This rejection is necessitated by Applicant's amendment.
Claims 24, 27, 41, 42 and 54-56, as recited in independent Claim 24, are drawn to: 

    PNG
    media_image1.png
    548
    1076
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    129
    1066
    media_image2.png
    Greyscale



Claims 49-51, 57 and 58, as recited in independent Claim 49, are drawn to:  

    PNG
    media_image3.png
    38
    854
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    811
    874
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    154
    878
    media_image5.png
    Greyscale



Claim 53 is drawn to: 

    PNG
    media_image6.png
    223
    1063
    media_image6.png
    Greyscale



Claims 24 and 49 have been amended to recite inter alia “a substrate constructed of glass having a frosted edge,” and “a substrate constructed of glass, wherein the substrate has a frosted edge,” respectively, which “substrate is selected from the group consisting of slides, plates, beads, test tubes, cuvettes, dipsticks, and swabs,” as recited in Claims 27 and 51, respectively.  
At page 6 of the Remarks filed 07/20/2021, Applicant argues that:

    PNG
    media_image7.png
    269
    1065
    media_image7.png
    Greyscale



The Examiner respectfully disagrees, because the portions of the originally-filed specification, to which Applicant is referred to, are limited to the disclosure of “glass slide”:

    PNG
    media_image8.png
    314
    488
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    428
    492
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    116
    493
    media_image10.png
    Greyscale
 Emphasis added.


It appears that the specification as originally filed provides no implicit or explicit support for generic term “a substrate constructed of glass having a frosted edge.”  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  


Allowable Subject Matter
Claims 28, 32-33, 40 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the amended claims have been fully considered and are persuasive.  Therefore, the rejections set forth in the previous Office Action mailed 03/22/2021 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment of the claims.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641